ORDER

This matter, having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action and request for interim suspension pursuant to Maryland Rule 16-773(d), with attached certified copy of the Virginia State Bar Disciplinary Board’s Order of Revocation entered February 15, 2012, whereby the license of John Arthur Sutherland, Jr., is also a member of the Bar of this Court (although not currently in good standing);
NOW, THEREFORE, it is this 9th day of October, 2013,
ORDERED, by the Court of Appeals of Maryland, pursuant to Maryland Rule 16-773(d), that John Arthur Sutherland, Jr., Respondent, be, and he is hereby suspended, effective immediately, from the further practice of law in this State, pending further order of this Court; and it is further
ORDERED that the Clerk of this Court shall strike the name of John Arthur Sutherland, Jr. from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all courts in this State in accordance with Maryland Rule 16-760(e).